Appeal from a judgment of the Supreme Court, Wyoming County (Mark H. Dadd, A.J.), entered December 6, 2011 in a habeas corpus proceeding. The judgment dismissed the petition.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Memorandum: Petitioner’s appeal from the judgment dismissing his petition for a writ of habeas corpus has been rendered moot by his release to parole supervision (see People ex rel. Baron v New York State Dept. of Corrections, 94 AD3d 1410, 1410 [2012], lv denied 19 NY3d 807 [2012]; People ex rel. Kendricks v Smith, 52 AD2d 1090, 1090 [1976]), and the exception to the mootness doctrine does not apply (see Baron, 94 AD3d at 1410; see generally Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]). Present — Scudder, P.J., Smith, Centra and Lindley, JJ.